         Case 1:19-cr-00622-DLC Document 24 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :               19cr0622 (DLC)
                                         :
           -v-                           :                    ORDER
                                         :
 JOSE ALVAREZ, a/k/a “Junior”,           :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     The defendant, Jose Alvarez, having requested that his

attorney obtain a copy of his medical records from Brookdale

University Medical Center, One Brookdale Plaza, New York

11212, in order that his attorney may assist him in getting

him adequate medical care and in applying for release on

bail, it is hereby

     ORDERED that Brookdale University Medical Center shall

promptly provide Irving Cohen, Esq., counsel for Alvarez, a

copy of all medical records in its possession relating to

Alvarez, date of birth October 26, 1982, who was treated at

Brookdale University Medical Center from approximately April

2017 through September 2019.


Dated:      New York, New York
            May 8, 2020
                                    ______________________________
                                            DENISE COTE
                                    United States District Judge
